Citation Nr: 1633870	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs












ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964 and from December 1964 to August 1985. 

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014 and February and December 2015, the Board remanded this claim for further development.  

Although a February 2015 rating decision reflects that the Veteran is receiving a 100 percent schedular rating based on his coronary artery disease effective January 27, 2015, receipt of a 100 percent disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Under the circumstances, the Veteran's claim for a TDIU remains pending.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A September 2010 statement from the Veteran's treating VA physician reflects that he was receiving VA treatment at that time.  The Veteran filed his claim in July 2009.  The RO and the Appeals Management Center only obtained VA treatment records from January 2012 to September 2015.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Therefore, VA treatment records from the Bay Pines VA Medical Center, Lee County VA Healthcare Center, and Naples Community-Based Outpatient Clinic from July 2008 to December 2011 and from September 2015 to the present must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for coronary artery disease, hypertension with chronic renal insufficiency, bilateral hearing loss, and type II diabetes mellitus, as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.  Regardless of his response, obtain all records from the Bay Pines VA Medical Center, Lee County VA Healthcare Center, and Naples Community-Based Outpatient Clinic from July 2008 to December 2011 and from September 2015 to the present.

2.  After development in 1 has been completed, the AOJ should undertake any development deemed necessary and then readjudicate issue on appeal - entitlement to TDIU prior to January 15, 2015, based on all service-connected disabilities, and entitlement to TDIU since January 15, 2015, based on the service-connected disabilities other than coronary artery disease.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




